*324OPINION
By BARTLETT, J.
Motion to dismiss application of plaintiff to impanel a jury to assess compensation to be paid owners of property described therein, is overruled. Exceptions saved.
Entry presented at oral hearing approved and filed.
Defendants contend it is impossible to have jury view the premises, yet on same date they filed the formal statutory demand that a view of the premises be ordered by the Court and that the jury view said premises.
Difficulty of proving the value of such property does not constitute a bar to the appropriation thereof for public purposes.
This Court will take judicial notice of the fact that much of the surrounding property has already been appropriated for the Hoover dam, but the fact that the environmental surroundings of the defendants’ property have thus been changed, offers no bar to the appropriation of their property for such purpose.